Title: To George Washington from John Jay, 8 April 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 8th April 1779

By the enclosed Extract from the Minutes of the 6th Inst., Your Excellency will perceive that Messieurs Henry Rutgers Junr, and Azariah Horton are appointed Deputy-Commissaries-General of Musters in the Room of Messrs Bradford & Noarth who have resigned.
I have also the pleasure of transmitting Copies of two Acts of the 7th Inst: One for cutting a Road from Penobscot River to St Johns River—The other granting to Mr Job Sumner the Commission of Captain in the Army of the United States. I have the Honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient And Humble Servt
John Jay Presidt
 